NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 11-2303
                                   ___________

             NICHOLAS E. PURPURA; DONALD R. LASTER, JR.,
                                        Appellants

                                         v.

KATHLEEN SEBELIUS, Individually and as Secretary of the United States Department
of Health and Human Services; UNITED STATES DEPARTMENT OF HEALTH AND
 HUMAN SERVICES; TIMOTHY F. GEITHNER, Individually and as Secretary of the
   United States Department of the Treasury; UNITED STATES DEPARTMENT OF
   TREASURY; HILDA A. SOLIS, Individually and as Secretary of the United States
        Department of Labor; UNITED STATES DEPARTMENT OF LABOR
                     ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                              (D.C. Civil No. 10-4814)
                   District Judge: Honorable Freda L. Wolfson
                   ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 15, 2011

            Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                        (Opinion filed: September 29, 2011)
                                     _________

                                    OPINION
                                    _________

PER CURIAM

     Pro se appellants Nicholas Purpura and Donald Laster appeal the District Court‟s
dismissal of their complaint under Rule 12(b)(1) of the Federal Rules of Civil Procedure.

For the reasons discussed below, we will affirm the District Court‟s judgment.

       Appellants have filed a lengthy complaint in which they allege that the Patient

Protection and Affordable Care Act (“the Act”) violates 19 clauses of the United States

Constitution. Among their various and sundry claims are that the Act originated in the

Senate, not the House of Representatives, in violation of Article I, Section 7 of the

Constitution; that the provision in the Act requiring all non-exempt individuals to

maintain a certain minimum level of health insurance or pay a fine violates the

Commerce Clause; and that President Obama lacked authority to sign the Act into law

because he is not a natural-born citizen.

       The government filed a motion to dismiss under Rule 12(b)(1), arguing that the

appellants had not adequately pleaded their standing to prosecute their action. The

District Court granted this motion, and appellants then filed a timely notice of appeal to

this Court.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a dismissal under Fed. R. Civ. P. 12(b)(1), and consider “whether the

allegations on the face of the complaint, taken as true, allege facts sufficient to invoke the

jurisdiction of the district court.” Turicentro v. Am. Airlines, 303 F.3d 293, 300 (3d Cir.

2002) (internal quotation marks omitted); see also Gould Elecs., Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000) (explaining that in reviewing a “facial attack” under

Rule 12(b)(1), like the one defendants presented here, “the court must only consider the
                                              2
allegations of the complaint and documents referenced therein and attached thereto, in the

light most favorable to the plaintiff”).

       Article III of the Constitution limits federal judicial power to the adjudication of

cases or controversies. U.S. Const. art. III, § 2. “That case-or-controversy requirement is

satisfied only where a plaintiff has standing.” Sprint Commc‟ns Co., L.P. v. APCC

Servs., 128 S. Ct. 2531, 2535 (2008). To establish standing, “a party seeking relief

[must] allege personal injury that is fairly traceable to the defendant‟s allegedly unlawful

conduct and likely to be redressed by the requested relief.” Ruocchio v. United Transp.

Union, Local 60, 181 F.3d 376, 389 (3d Cir. 1999). Critically, the Supreme Court has

“„consistently held that a plaintiff raising only a generally available grievance about

government — claiming only harm to his and every citizen‟s interest in proper

application of the Constitution and laws, and seeking relief that no more directly and

tangibly benefits him than it does the public at large — does not state an Article III case

or controversy.‟” Lance v. Coffman, 549 U.S. 437, 439 (2007) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 573-74 (1992)).

       We have recently addressed the standing requirement in a lawsuit that challenged

the Act on similar (although not as many) grounds. In New Jersey Physicians, Inc. v.

President of the United States, No. 10-4600, 2011 U.S. App. LEXIS 15899 (3d Cir. Aug.

3, 2011), Patient Roe sought to have the Act declared unconstitutional. He alleged that

he received medical care from a certain doctor, “and that he is a citizen of the State of

New Jersey who chooses who and how to pay for the medical care he receives.” Id. at
                                              3
*3. The District Court dismissed the case for lack of standing, and we affirmed. We

explained that the allegations described above “are factually barren with respect to

standing.” Id. at *11. We noted that we were “powerless to create our [own] jurisdiction

by embellishing otherwise deficient allegations of standing,” and held that we simply

could not “conclude on the record before us that there is a realistic danger or genuine

probability that Roe will suffer a cognizable imminent injury.” Id. at *11-*13 (internal

quotation marks omitted).

       Appellants‟ standing allegations in this case are similar to the allegations in New

Jersey Physicians. Appellants are rather self-consciously presenting a generalized

grievance — they purport to represent “[w]e the people of the United States,” and say

that they have brought this action because they “feel they can no longer depend upon

public officials that have been repeatedly usurping the will of the people, being

subservient to political parties rather than the will of the majority and the Constitution of

these United States of America.” Like Patient Roe‟s complaint, appellants‟ complaint

here is “barren” with respect to standing: appellants have provided no information about

themselves beyond the fact that they are New Jersey residents and believe that the Act is

unconstitutional. These allegations are insufficient to establish standing. See id. at 13;

see also Kerchner v. Obama, 612 F.3d 204, 207-09 (3d Cir. 2010).1


1
  As discussed in New Jersey Physicians, this case is distinguishable from Thomas More
Law Center v. Obama, -- F.3d --, 2011 U.S. App. LEXIS 13265, at *17-*18 (6th Cir.
June 29, 2011), where the plaintiffs “demonstrated sufficient predicate facts” to establish
standing. See New Jersey Physicians, 2011 U.S. App. LEXIS 15899, at *13 n.6. This
                                              4
       In support of their standing argument, appellants cite Bond v. United States, 131

S. Ct. 2355 (2011), for the proposition that federal courts possess jurisdiction over an

action as long as that action presents a federal question. However, contrary to appellants‟

argument, Bond did nothing to upend the well-established standing rules detailed above.

Rather, as relevant here, the Court held that “Bond‟s challenge to her conviction and

sentence satisfies the case-or-controversy requirement, because [her] incarceration

constitutes a concrete injury, caused by the conviction and redressable by invalidation of

the conviction.” Id. at 2362. Appellants here have shown no such concrete injury.2

       Accordingly, we will affirm the District Court‟s order dismissing appellants‟

complaint.3




case is also distinguishable from Florida v. United States HHS, -- F.3d ---, 2011 U.S.
App. LEXIS 16806, at *26 (11th Cir. Aug. 12, 2011), where the “government expressly
concede[d] that one of the individual plaintiffs . . . ha[d] standing.”
2
 Although appellants have raised a variety of claims, each claim seeks to show that the
Act is unconstitutional and rests on the same allegations (or lack thereof) of injury. “As
such, a claim-by-claim discussion of [their] constitutional standing is unnecessary.” Toll
Bros., Inc. v. Twp. of Readington, 555 F.3d 131, 139 n.5 (3d Cir. 2009).
3
 We also reject appellants‟ claim that the defendants‟ motion to dismiss was untimely.
Appellants served their complaint on defendants, at the earliest, on December 15, 2010,
and the defendants filed their response less than 60 days later. See Fed. R. Civ. P. 4(i),
12(a)(2).
                                             5